DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding to claims 1-21, in the reply filed on 03/30/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrović, N., Magnus Otterskog, and P. O. Risman. "Antenna applicator design for microwave imaging of the interior of human breasts." Journal of Physics D: Applied Physics 47, no. 38 (2014): 385401 (hereinafter “Petrovic”).
Regarding claim 12: Petrovic discloses a method of detecting dielectric irregularities inside an object under study, OUS, by means of electromagnetic energy (Abstract), comprising the steps of generating a magnetic field outside said OUS adjacent a first position at the OUS surface (figs. 2, 4, 5; pg. 2, column 2, paragraph 1 - "position the antennas with high precision 
Regarding claim 13: Petrovic discloses the method of claim 12, wherein a frequency of the generated magnetic field is 0.5 - 2.0 GHz (pg. 3, section 2.2).
Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (US Patent No. US 6,160,525, Dec. 12, 2000) (hereinafter “Lopez”).
Regarding claim 14: Lopez discloses an electromagnetic emitter arrangement, comprising a metallic, non-closed loop (column 2, lines 46-58) with an axis of symmetry (this is an inherent feature, as evidenced by Balinacy, A. I., K. H. Awadalla, H. A. Sharshar, and S. H. Zainud-Dean. "Radiation characteristics of open rectangular loop antenna." In Thirteenth National Radio Science Conference. NRSC'96, pp. 183-191. IEEE, 1996), said loop being configured to be located in the vicinity of an object under study, OUS, in such a way that the axis of symmetry is directed towards the OUS (in the absence of any specific structural limitations, the antenna of Lopez is considered capable of being "located in the vicinity of an object under study" as claimed); a feeding line for feeding the loop with an alternating current at an operating frequency to cause a magnetic field in the loop (column 4, lines 35-45); wherein said loop has a circumference that is smaller than a free-space wavelength corresponding to the 
Regarding claim 18: Lopez discloses the arrangement of claim 14, wherein the circumference of the non-closed loop is smaller than 75% of said free-space wavelength (column 4, lines 55-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US Patent No. US 5,662,110, Sep. 2, 1997) (hereinafter “Carr”) in view of Lopez (US Patent No. US 6,160,525, Dec. 12, 2000) (hereinafter “Lopez”).
Regarding claim 1: Carr teaches a system for detection of dielectric irregularities inside an object under study, OUS, by means of electromagnetic energy, the system comprising a probe for selectively receiving an outwards-directed electric field component proximate to the OUS outer surface (abstract; column 4, lines 16-42), where the probe comprises at least one antenna (abstract; column 4, lines 16-42), but is silent on any details regarding the construction of the antenna(s), including a emitter having a metallic, non-closed loop with an axis of symmetry, said loop being configured to be located in the vicinity of the OUS in such a way that the axis of symmetry is directed towards the OUS; a feeding line for feeding the loop with an alternating current at an operating frequency to cause a magnetic field in the non-closed loop; wherein said non-closed loop of the emitter has a circumference that is smaller than a free-space wavelength corresponding to the operating frequency; and said feeding line has a characteristic impedance that is smaller than 20 Ohm.
Lopez, in the same problem solving area of antennas, teaches an emitter having a metallic, non-closed loop (column 2, lines 46-58) with an axis of symmetry (this is an inherent feature, as evidenced by Balinacy, A. I., K. H. Awadalla, H. A. Sharshar, and S. H. Zainud-Dean. "Radiation characteristics of open rectangular loop antenna." In Thirteenth National Radio Science Conference. NRSC'96, pp. 183-191. IEEE, 1996), said loop being configured to be located in the vicinity of an object under study, OUS, in such a way that the axis of symmetry is directed towards the OUS (in the absence of any specific structural limitations, the antenna of 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the probe of Carr using the antenna(s) of Lopez in order to obtain the numerous benefits of such an antenna in view of the further teachings of Lopez (see above).
Regarding claim 5: Carr and Lopez teach the system of claim 1, wherein the circumference of the non-closed loop is smaller than 75% of said free-space wavelength (Lopez - column 4, lines 55-60).
Allowable Subject Matter
Claims 2-4, 6-11, 15-17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, fails to teach every limitation of claims 2-4, 6-11, 15-17, and 19-21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caimi et al. (US PG Pub. No. US 2015/0119052 A1, Apr. 30, 2015) – teaches a cylindrical open-loop antenna comprising openings filled with a material
Sanford (US Patent No. US 6,094,178, Jul. 25, 2000) – teaches a cylindrical open loop antenna comprising “slits” between antenna elements which are filled with a dielectric material (substrate), and which is connected via a balun

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793